Judgment unanimously modified on the law and facts by reducing the judgment to $1,500, dismissing the third cause of action and deleting the provision in the judgment for interest, and as modified, affirmed, without costs of this appeal to any party. Memorandum: When the court polled the jury as to its verdict on the first cause of action it unanimously affirmed that it found for the plaintiffs in the sum of $1,500. It was error to have rejected this verdict and to have required further deliberation on the first cause of action. Plaintiffs in this action for damages for defendant’s breach of his agreement to purchase real property are not entitled to any recovery for alleged rental loss as claimed in the third cause of action and defendant’s motion to dismiss this cause of action should have been granted. It was improper to have submitted this issue to the jury and its verdict of $675 on this cause of action should be set aside. The trial court awarded interest on the unpaid purchase money and the alleged rental value. This was erroneous and the interest so awarded should be stricken from the judgment. (Appeal from judgment of Monroe Trial Term, in favor of plaintiffs in an action for breach of contract.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Veeehio, JJ.